1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    RONALD WESLEY HANDWERK,                    Case No. 5:17-cv-01115-MWF (SHK)

12                               Petitioner,
                                                 ORDER ACCEPTING FINDINGS
13                       v.                      AND RECOMMENDATION OF
                                                 UNITED STATES MAGISTRATE
14    M.V. SEXTON, Warden,                       JUDGE
15                               Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. The Court has engaged in de novo review of those portions of
20   the Report to which Plaintiff has objected. The Court accepts the findings and
21   recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action with prejudice and without leave to amend.
24
25   Dated: August 29, 2019
26                                         MICHAEL W. FITZGERALD
                                           United States District Judge
27
28
